IN THE SUPREME COURT OF IOWA
                                  No. 15–1630

                              Filed October 20, 2017


STATE OF IOWA,

      Appellee,

vs.

JOHNNIE RAY STEIGER,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Douglas C.

McDonald and Christine Dalton Ploof, Judges.



      Appellant seeks further review of a court of appeals decision

affirming   the    district   court’s   imposition   of   sentence   under    an

enhancement for repeat offenders. DECISION OF COURT OF APPEALS

VACATED;      DISTRICT         COURT      JUDGMENTS         REVERSED         AND

REMANDED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Kelli Huser, Assistant Attorney

General, Michael Walton, County Attorney, and Josh Sims, Assistant

County Attorney, for appellee.
                                        2

PER CURIAM.

      In this case, we must decide if the defendant was denied

procedural protections for determining his status as an habitual offender

at trial and whether he needed to preserve error by filing a motion in

arrest of judgment. On our review of a decision by the court of appeals,

we reverse the judgment and sentences of the district court and remand

for further proceedings.

      I. Background Facts and Proceedings.

      Johnnie Steiger was charged by two trial informations with two

separate crimes of indecent exposure.        The first trial information also

charged Steiger as an habitual offender.        This charge proceeded to a

bench trial.   The district court found Steiger guilty.       Following the

verdict, the prosecutor informed the court he possessed three certified

copies of Steiger’s three prior convictions for indecent exposure. Defense

counsel promptly responded that Steiger would stipulate to two of the

prior convictions.    The court acknowledged the stipulation without

further inquiry. It then proceeded to accept Steiger’s plea of guilty to the

second charge of indecent exposure.         In doing so, the court failed to

address the particulars of the plea, except to ask Steiger if it was the

result of any threats or promises.          The court did not address the

requirements of filing a motion in arrest of judgment to challenge

deficiencies in the plea proceedings.

      Steiger was subsequently sentenced in both cases.           The court

imposed a ten-year sentence of incarceration for the charge associated

with the enhancement and imposed a one-year sentence on the other

charge of indecent exposure.

      Steiger appealed. On appeal, he claimed the district court erred in

accepting the stipulation relating to the prior convictions by failing to
                                      3

engage in a colloquy to determine if his acknowledgement was voluntarily

and intelligently made. He also claimed the plea of guilty to the second

charge of indecent exposure was not knowingly and voluntarily made

and the district court failed to conduct a meaningful colloquy. Steiger

further claimed he was not informed of the requirement to file a motion

in arrest of judgment to challenge any deficiencies in the plea of guilty.

      The State acknowledged the plea colloquy was insufficient and the

case needed to be remanded for a new guilty-plea hearing. However, it

claimed the stipulation concerning the prior convictions was sufficient.

It further claimed Steiger failed to preserve error for appeal by

challenging the stipulation in district court.

      We transferred the case to the court of appeals.         The court of

appeals found Steiger failed to preserve error on his claim that the

stipulation concerning the prior convictions was deficient. The court of

appeals held Steiger was required to challenge the sufficiency of the

proceedings either by filing a motion in arrest of judgment or by another

means. Steiger sought, and we granted, further review.

      II. Standard of Review.

      We review claims involving interpretations of rules for errors of law.

State v. Kukowski, 704 N.W.2d 687, 690–91 (Iowa 2005). To the extent

that our review involves constitutional claims, our review is de novo. Id.

at 690.

      III. Resolution of Claims.

      The outcome of this case is controlled by our recent decision in

State v. Harrington, 893 N.W.2d 36 (Iowa 2017).        Requirements of the

enhanced-penalty hearing were not followed by the district court in this

case, and the error preservation rule we established in Harrington was

not in existence at the time. Id. at 41–48.
                                    4

      IV. Conclusion.

      Accordingly, we vacate the decision of the court of appeals, reverse

the judgment and sentences of the district court, and remand both

charges to the district court for further proceedings.    The enhanced-

penalty charge is remanded for the district court to conduct a hearing on

the prior convictions pursuant to Iowa Rule of Criminal Procedure

2.19(9).   The remaining charge is remanded to the district court to

conduct a hearing on the plea of guilty.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENTS REVERSED AND REMANDED.